DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18, 21-28, 30 and 31 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-18, 22-24, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5036859) in view of Nielsen (US 2004/0207530) and further in view of Chen (US 2016/0307430).
As to claim 1, Brown discloses in moisture detector and indicator having claimed:
a.	combination of a sensing device and a charging system, the sensing device comprising a substrate and one or more sensors, the sensing device being configured to be applied to a surface of an absorbent article for sensing a characteristic of moisture in the absorbent article read on Col. 3, Lines 59 – Col. 4, Line 8 & Col. 8, Lines 45-62, (an indicator unit 20 is attached to pad 11 and emits a signal when pad 11 is moistened. In the embodiment shown in FIGS. 1-3, the indicator unit 20 includes a housing 22 which holds a rechargeable nickel cadmium battery 24 and associated electrical circuitry. A charging socket 26 extends through a side wall of container 22 and provides access for a conventional battery charger to recharge battery 24. Housing 22 is typically made liquid impermeable by being dipped in a liquid which adheres to the housing.  FIGS. 11 and 12 is similar to that of FIG. 10, but it contains an additional absorbent layer 190 between a cover sheet 192 and backing sheet 194. As in the embodiment of FIG. 10, electrodes 196, 198 are painted on backing 194 and dried. A thick optional layer of highly absorbent material, such as natural or synthetic fibers, including cotton 190, is placed over the electrodes 196, 198);
b.	transmitter removable attached to a sensor and a one or more sensor read on Claim 1, (attachment means for detachably securing said transmitter means to said sensing pad and establishing electrical conductivity there between, said attachment);
Brown alternatively discloses:
c.	the sensing device being configured such that a transmitter for transmitting data from the sensing device is attached or attachable to the sensing device read on Col. 4, Lines 41-68, (FIGS. 1-3, audible, visual and/or other indicating signals may be emitted when urine moistens the path between electrodes 14, 16 of pad 11.  Alternatively, as explained below, such signals may be transmitted to a remote location for indicating the detection of moisture at this remote location, either alone or in conjunction with an indication locally at the user);
d.	the charging system comprising a charger being configured to charge a transmitter battery, the charging system further being configured such that the transmitter, which is attached or attachable to the sensing device, is also attachable to the charging device read on Col. 3, Lines 59-65 & Col. 4, Lines 41-68, (an indicator unit 20 is attached to pad 11 and emits a signal when pad 11 is moistened.  In the embodiment shown in FIGS. 1-3, the indicator unit 20 includes a housing 22 which holds a rechargeable nickel cadmium battery 24 and associated electrical circuitry.  FIG. 8. A conductor 40 extends from the positive terminal of battery 24 to strip 36 and thereby to electrode 14, where it is attached to the electrode 14 by snaps 34, 41. Similarly, a conductor 42 is coupled from the negative terminal of battery 24 to strip 32 and thereby to electrode 16, where it is attached to the electrode 16 by snaps 30, 39. In FIGS. 3 and 8, a commercially available buzzer 44 is located along the circuit path including conductor 42 and is energized when the circuit shown in FIG. 8 is completed by moisture between electrodes 14, 16. As a result, when liquid is discharged from a user onto pad 11, the buzzer 44 will sound to alert the user (or medical personnel) that the wearer has urinated).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the solid state attitude director indicator of Brown in order to provide a transmitter to generate and send a digitally encoded signal which indicates that urination has occurred and sounds a remote alarm to a caregiver upon urine reaching the sensing pad;
However, Nielsen in monitoring the condition of a diaper teaches:
e.	the sensing device comprising a substrate and one or more sensors capable of sensing a characteristic of moisture in an absorbent article read on ¶ 0271 and ¶ 0288, (as illustrated in FIG. 1, FIG. 3, FIG. 3A, and FIG. 16, layer 400 also has a series of elongated openings 410, preferably shaped like and disposed directly above and in communication with elongated openings 252, 330, and 352. These aligned openings offer direct conduits to the upper surfaces of electrically conductive members 202 and 204 for feces-specific detection purposes. In one embodiment, openings 410 are slightly narrower than openings 252, 330 and 352, or can be merely slits pre-cut through the material of layer 400 in order to provide additional protection against either urine-splash entrance, or direct contact between conductive layer 200 and the skin.  As described, tab assembly 170 is designed to protrude either through or, in the preferred embodiment as shown in FIG. 5A, around end 340 of layer 300. This design serves to get conductive strips 202 and 204 from their flow-baffled, capillary-trap functional position (under layer 300 inside the diaper) through the substrate layer to the top side of the sensor portion outside the diaper for connection to the monitor. With this arrangement (as shown in FIG. 5B and FIG. 20).  Brown does not explicitly disclose to an outer surface of an absorbent article. , the sensing device, including the one or more sensors, being configured to be applied to an outer surface facing away from a wearer of the absorbent article.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the elimination-absorber monitoring system of Nielsen into Brown in order to provide a system of associated devices for effectively monitoring the condition of a diaper, other undergarment and bedding by  providing an appropriate sensor response or alarm criteria with respect to urine-soiling; inability to detect fecal matter, or to provide an appropriate sensor response or alarm criteria with respect to feces-soiling; lack of important user-oriented features; and unsuitability to cost-effective manufacturing.  Brown in view of Nielsen does not explicitly disclose entire sensing device.
However, Chen in a moisture or wetness sensing device for diapers and other undergarments teaches:
f.	an outer surface of an absorbent article, the sensing device, including the one or more sensors, being configured to be applied to an outer surface facing away from a wearer of the absorbent article read on ¶ 0015, (when the diaper is wet, a moisture detection apparatus can send signal to a computing device wirelessly. A moisture detection apparatus can detect if the diaper is wet by a capacitive sensor. A capacitive sensor can be applied to detect moisture without directly contacting the moisture. The capacitive sensor of the moisture detection apparatus can be positioned on the outside of the diaper. Hook and loop fasteners or a bag assembly can be adhered to the diaper to hold the sensor. A body of the moisture detection apparatus can be made of silicone and so be soft and bendable; the sensor can be embedded in the body);
g.	outer surface facing away from a wearer of the absorbent article for sensing moisture in the absorbent article through the outer surface and sensing moisture in the absorbent article through the outer surface read on ¶ 0015, (when the diaper is wet, a moisture detection apparatus can send signal to a computing device wirelessly. A moisture detection apparatus can detect if the diaper is wet by a capacitive sensor. A capacitive sensor can be applied to detect moisture without directly contacting the moisture. The capacitive sensor of the moisture detection apparatus can be positioned on the outside of the diaper. Hook and loop fasteners or a bag assembly can be adhered to the diaper to hold the sensor. A body of the moisture detection apparatus can be made of silicone and so be soft and bendable; the sensor can be embedded in the body);
h.	wherein a surface of the substrate faces an exterior surface of the absorbent article and
that at least one of the one or more sensors presses against the exterior surface of the
absorbent article read on ¶ 0015, (when the diaper is wet, a moisture detection apparatus can send signal to a computing device wirelessly. A moisture detection apparatus can detect if the diaper is wet by a capacitive sensor. A capacitive sensor can be applied to detect moisture without directly contacting the moisture. The capacitive sensor of the moisture detection apparatus can be positioned on the outside of the diaper. Hook and loop fasteners or a bag assembly can be adhered to the diaper to hold the sensor. A body of the moisture detection apparatus can be made of silicone and so be soft and bendable; the sensor can be embedded in the body).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate dimensionally sensitive moisture sensor and an alarm system for an absorbent article of Chen into Brown in view of Nielsen in order to provide an adequate sensitivity to the presence of conductive materials, such as moisture more information to the caretaker, such as monitoring baby that has wet diaper.
As to claim 2, Brown further discloses:
a.	wherein the sensing device comprises a first attachment member for attaching a transmitter to the sensing device; and/or the charging system comprises a second attachment member for attaching a transmitter to the charging system read on Col. 4, Lines 9-27 and Col 5, Line 50 – Col. 6, Line 5, (a pair of fasteners such as metallic snaps electrically connect the circuitry 28 (e.g., FIG. 8) to electrodes 14, 16. The metallic snaps include female snap member 30 at the end of an electrically conductive strip 32 and female snap 34 at the end of an electrically conductive strip 36. Of course, strips 32 and 36 may equivalently be replaced with suitable electrical conductive material, such as wire. Strips 32 and 36 may also be encased in plastic with electrical connection to the strips being accomplished by the snaps. Female snap 30 mates with a male snap 39, which pierces electrode 16 and is retained by backing 13 of the pad 11.  Female snap 34 mates with a male snap 41 which pierces electrode 14 and is retained by the backing 13 of pad 10.  The conductor 40 is coupled through a resistor 84 to the conductor 42. The circuit of FIG. 9 also includes an encoder/ transmitter 86 coupled between the cathode of the thyristor 82 and the negative terminal of the battery 24. With this circuit, upon the presence of an extremely small amount of urine or other liquid between the electrodes 14, 16, the thyristor 82 conducts and allows current to flow to the buzzer 44 (if present) and through transmitter 86). 
As to claim 3, Brown further discloses:
a.	wherein the first attachment member comprises at least one of a fastener, a conductive and-or a or non-conductive adhesive, a releasable snap-fit connection mechanism, a magnet, a rivet, a staple, epoxy, and/or or a latch mechanism read on Col. 4, Lines 9-27, (a pair of fasteners such as metallic snaps electrically connect the circuitry 28 (e.g., FIG. 8) to electrodes 14, 16. The metallic snaps include female snap member 30 at the end of an electrically conductive strip 32 and female snap 34 at the end of an electrically conductive strip 36. Of course, strips 32 and 36 may equivalently be replaced with suitable electrical conductive material, such as wire. Strips 32 and 36 may also be encased in plastic with electrical connection to the strips being accomplished by the snaps);
b.	the second attachment member comprises at least one of a fastener, a conductive and-or a or non-conductive adhesive, a releasable snap-fit connection mechanism, a magnet, and/or or a latch mechanism read on Col. 5, Line 50 – Col. 6, Line 5, (the circuit of FIG. 9 also includes an encoder/transmitter 86 coupled between the cathode of the thyristor 82 and the negative terminal of the battery 24). 
As to claim 4, Brown further discloses:
a.	a sensing system, wherein the sensing system comprises the sensing device and the transmitter read on Col. 2, Lines 19-32, (The sensor includes first and second separated electrodes which form a portion of an electrical circuit path. The pressure of liquid between the electrodes completes the electrical circuit, and causes a transmitter to generate and send a digitally encoded signal which indicates that urination has occurred). 
As to claim 5, Brown further discloses:
a.	wherein the transmitter being is attached or attachable to the first attachment member and attachable to the second attachment member read on Col. 5, Line 50 – Col. 6, Line 5, (the circuit of FIG. 9 also includes an encoder/transmitter 86 coupled between the cathode of the thyristor 82 and the negative terminal of the battery 24). 
As to claim 6, Brown further discloses:
a.	wherein the first attachment member and the transmitter comprise mating electrical connections such as conductive pads; and/or the second attachment member and the transmitter comprise mating electrical connections such as conductive pads read on Col. 4, Lines 9-27, (Strips 32 and 36 may also be encased in plastic with electrical connection to the strips being accomplished by the snaps. Female snap 30 mates with a male snap 39, which pierces electrode 16 and is retained by backing 13 of the pad 11. Female snap 34 mates with a male snap 41 which pierces electrode 14 and is retained by the backing 13 of pad 10. These snap connections 30, 39 and 34, 41, respectively, electrically connect electrode 16 to strip or cord 32 and electrode 14 to strip or cord 36 such that completion of a circuit between electrodes 14, 16 will activate the detector). 
As to claim 7, Brown further discloses:
a.	wherein the transmitter is detachable from the first attachment member and/or from the second attachment member read on Claim 1, (attachment means for detachably securing said transmitter means to said sensing pad and establishing electrical conductivity there between, said attachment means further comprising flexible extension means for allowing the positioning of said transmitter means to extend away from said sensing pad such that said transmitter means can be draped on the outside of a garment when said apparatus is in use). 
As to claim 8, Chen further teaches:
a.	wherein the sensing device is further configured to sense at least one of movements, a location, or and/or a position of a wearer of an absorbent article read on ¶ 0029, (the moisture detection apparatus 10 can also include an accelerometer 92 operable to detect movement and emit a movement signal. The processing unit 24 can be operable to receive the movement signal and emit a movement detection signal in response to receiving the movement signal. The detection of movement can be communicated over the display 84, the speaker 86, or the haptic unit 88).
As to claim 9, Brown further discloses:
a.	wherein the sensing device is configured to be applied to an outer surface of an absorbent article for sensing moisture in the absorbent article through the outer surface read on Col. 8, Line 63 – Col. 9, Line 10, (The electrodes will face posteriorly against the body of the user. A liquid permeable sheet (such as 125 in FIG. 10) or both a liquid permeable sheet and an absorbent layer (such as 190 and 192 in FIG. 12) is between the electrodes and body. If the user of the device urinates, the absorbent sheet and/or layer quickly soaks up the liquid and becomes electrically conductive to complete the circuit between the electrodes and activate alarm buzzer 44 or signal lights 72-80, or both). 
As to claim 10, Brown further discloses:
a.	wherein the characteristic of moisture includes at least one of a presence of moisture in the absorbent article or, and/or an amount of moisture in the absorbent article read on Col. 3, Lines 59-65, (An indicator unit 20 is attached to pad 11 and emits a signal when pad 11 is moistened. In the embodiment shown in FIGS. 1-3, the indicator unit 20 includes a housing 22 which holds a rechargeable nickel cadmium battery 24 and associated electrical circuitry).
As to claim 11, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 12, Brown further discloses:
a.	wherein the substrate and one or more sensors form comprises a sensor strip read on Col. 7, Lines 13-43, (The electrodes include first and second parallel electrodes 104, 106 which extend, respectively, adjacent and parallel to edges 96, 98 of pad 11. Electrode 104 includes a series of fingers or projections 108a, 108b, 108c, 108d and 108e, while electrode 106 includes a series of fingers 110a, 110b, 110c, 110d and 110e which extend from electrode 106 towards electrode 104, and interdigitate with fingers 108a-e of electrode 104). 
As to claim 13, Brown further discloses:
a.	wherein the sensing device consists consisting of the sensor strip and a first attachment member read on Col. 7, Lines 13-43, (The electrodes include first and second parallel electrodes 104, 106 which extend, respectively, adjacent and parallel to edges 96, 98 of pad 11. Electrode 104 includes a series of fingers or projections 108a, 108b, 108c, 108d and 108e, while electrode 106 includes a series of fingers 110a, 110b, 110c, 110d and 110e which extend from electrode 106 towards electrode 104, and interdigitate with fingers 108a-e of electrode 104). 
As to claim 14, Brown further discloses:
a.	a flex printed circuit board (PCB) covered within a jacket or a coating read on Col. 2, Lines 19-32, (the pressure of liquid between the electrodes completes the electrical circuit, and causes a transmitter to generate and send a digitally encoded signal which indicates that urination has occurred.  The sensor preferably includes a flexible backing member with electrodes made of dried conductive ink. In some embodiments, an absorbent cover sheet overlies the electrodes and is heat sealed to the backing member). 
As to claim 15, Brown further discloses:
a.	wherein at least one of the one or more sensors protrudes outwardly away from a surface of the substrate read on Col. 7, Lines 13-43, (The electrodes include first and second parallel electrodes 104, 106 which extend, respectively, adjacent and parallel to edges 96, 98 of pad 11. Electrode 104 includes a series of fingers or projections 108a, 108b, 108c, 108d and 108e, while electrode 106 includes a series of fingers 110a, 110b, 110c, 110d and 110e which extend from electrode 106 towards electrode 104, and interdigitate with fingers 108a-e of electrode 104). 
As to claim 16, Brown further discloses:
a.	wherein the at least one sensor comprises an electrode provided in a protruding portion of said sensor read on Col. 7, Lines 13-43, (The electrodes include first and second parallel electrodes 104, 106 which extend, respectively, adjacent and parallel to edges 96, 98 of pad 11. Electrode 104 includes a series of fingers or projections 108a, 108b, 108c, 108d and 108e, while electrode 106 includes a series of fingers 110a, 110b, 110c, 110d and 110e which extend from electrode 106 towards electrode 104, and interdigitate with fingers 108a-e of electrode 104). 
As to claim 17, Brown further discloses:
a.	wherein at least one of the one or more sensors is at least partially formed by one or more conductive elastomers embedded in or deposited on the substrate read on Col. 3, Lines 35-46, (the pad is elongated, with a flexible backing 13, and can be disposable. The backing can, for example, be made of a moisture impermeable flexible material, such as polypropylene film or closed cell synthetic foam, or other material which is impermeable to urine and easily cleaned). 
As to claim 18, Brown further discloses:
a.	wherein the sensing device is configured to be applied to an absorbent article so that a surface of the substrate faces an exterior surface of the absorbent article and that at least one of the one or more sensors presses against the exterior surface of the absorbent article read on Col. 8, Line 63 – Col. 9, Line 10, (The electrodes will face posteriorly against the body of the user. A liquid permeable sheet (such as 125 in FIG. 10) or both a liquid permeable sheet and an absorbent layer (such as 190 and 192 in FIG. 12) is between the electrodes and body. If the user of the device urinates, the absorbent sheet and/or layer quickly soaks up the liquid and becomes electrically conductive to complete the circuit between the electrodes and activate alarm buzzer 44 or signal lights 72-80, or both). 
As to claim 22, Brown further discloses:
a.	wherein the charging system further comprises comprising a base, wherein the base comprises the second attachment member for attaching a transmitter to the base read on Col. 5, Lines 50 – Col. 6, Line 5, (the conductor 40 is coupled through a resistor 84 to the conductor 42. The circuit of FIG. 9 also includes an encoder/transmitter 86 coupled between the cathode of the thyristor 82 and the negative terminal of the battery 24. With this circuit, upon the presence of an extremely small amount of urine or other liquid between the electrodes 14, 16, the thyristor 82 conducts and allows current to flow to the buzzer 44 (if present) and through transmitter 86). 
As to claim 23, Brown further discloses:
a.	wherein the base comprises a cavity for accommodating the sensing device read on Col. 3, Line 59-Col. 4, Line 27, (housing 22 is typically made liquid impermeable by being dipped in a liquid which adheres to the housing. One such material is a plastic dip from PDI Inc. of Blain, Minn. Plastic dipping of housing 22 facilitates sterilization of indicator unit 20 by submersion or washing. The indicator unit 20 is also thus compact, self-contained and portable. Housing 22 may also, for example, be made of closed celled foam or other suitable material with an operable battery compartment for access to and replacement of a replaceable battery of the unit.  A pair of fasteners such as metallic snaps electrically connect the circuitry 28 (e.g., FIG. 8) to electrodes 14, 16. The metallic snaps include female snap member 30 at the end of an electrically conductive strip 32 and female snap 34 at the end of an electrically conductive strip 36). 
As to claim 24, Brown further discloses:
a.	wherein the charging system further comprises including a cover, the cover comprising an opening or window allowing light emitted from the first light source to be visible from outside of the charging system when the cover is closed read on Col. 4, Lines 63-69, (under the designation RMV-12 Buzzer. Buzzer 44 can be replaced by or supplemented with other indicator systems such as indicator lights or remote alarms as described later in connection with FIG. 9.  Note: indicator light would have opening or window allowing light emit). 
As to claim 30, Brown further discloses:
a.	wherein the sensing device is configured to electrically connect with the transmitter via one or more electrical connections provided on each of the sensing device and the transmitter read on Item 16, 40, 82, 86, 24, 42 Fig. 9 & Col. 5, Line 50 – Col. 6, Line 5, (he sounding of a local alarm 44 can unduly excite a young child or others in the child's room. In addition, the conductor 40 is coupled through a resistor 84 to the conductor 42. The circuit of FIG. 9 also includes an encoder/transmitter 86 coupled between the cathode of the thyristor 82 and the negative terminal of the battery 24. With this circuit, upon the presence of an extremely small amount of urine or other liquid between the electrodes 14, 16, the thyristor 82 conducts and allows current to flow to the buzzer 44 (if present) and through transmitter 86. By using a thyristor, the amount of current delivered to the transmitter is not dependent upon the amount of current that flows between the electrodes 14, 16 once a threshold is reached. Therefore, a strong signal is automatically produced almost immediately when liquid is present between the electrodes 14, 16).
As to claim 31, Brown further discloses:
a.	wherein the charging system is configured to electrically connect with the transmitter via one or more electrical connections provided on the charger that mate with the one or more electrical connections provided on the transmitter read on Item 26, Fig. 3 and Item 16, 40, 82, 86, 24, 42 Fig. 9 and Col. 3, Line 59 – Col. 4, Line 8, (An indicator unit 20 is attached to pad 11 and emits a signal when pad 11 is moistened. In the embodiment shown in FIGS. 1-3, the indicator unit 20 includes a housing 22 which holds a rechargeable nickel cadmium battery 24 and associated electrical circuitry. A charging socket 26 extends through a side wall of container 22 and provides access for a conventional battery charger to recharge battery 24. Housing 22 is typically made liquid impermeable by being dipped in a liquid which adheres to the housing. One such material is a plastic dip from PDI Inc. of Blain, Minn. Plastic dipping of housing 22 facilitates sterilization of indicator unit 20 by submersion or washing. The indicator unit 20 is also thus compact, self-contained and portable).

6.	Claims 21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nielsen and further in view of Chen and further in view of Trusty (US 2016/0149394).
	As to claim 21, Brown in view of Nielsen and further in view of Chen disclose all claim limitations except explicitly disclose a first light source, the charging system being configured to emit light with the first light source for indicating that the charging system is at least one of capable of charging a transmitter battery, and/or whether the charging system is connected to power, and/or whether a transmitter is attached, and/or or a charging status of a transmitter.
	However, Trusty in detection of a moist environment and/or wet circuitry within an electronic device teaches:
a.	a first light source, the charging system being configured to emit light with the first light source for indicating that the charging system is at least one of capable of charging a transmitter battery, whether the charging system is connected to power, whether a transmitter is attached, or whether the transmitter is charging read on ¶ 0030, (the moisture detector can provide a signal to a controller, which is capable of interrupting power to the electronic device. The signal from the moisture detector can be variable and contain profiles that indicate the degree (or extent) of wetness of (or within) the electronic device. This signal can be used to actuate a relay and provide a user a visual indication that the charging circuit has been “tripped” (interrupted) or, alternatively, is operational and charging or providing electrical power to the electronic device. Thus, an electronic device that may otherwise be damaged when it is connected to an electrical charging or power source is protected from electrical damage by this invention).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the apparatus and methods for controlling power to electronic devices of Trusty into Brown in view of Nielsen and further in view of Chen in order to provide a user a visual indication that the charging circuit has been tripped.
As to claim 25, Brown in view of Nielsen and further in view of reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law:
a.	Brown in view of Nielsen and further in view of Chen discloses the claimed invention except the first light source are positioned such that a transmitter covers the first light source when the transmitter is attached to the second attachment member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the transmitter in a position where it can cover the light source, since it has been held that rearranging parts of an invention involves only routine skill in the' art. In re Japikse, 86 USPQ 70.  
As to claim 26, Brown further discloses:
a.	wherein the sensing device is configured to electrically connect with the transmitter via one or more electrical connections provided on each of the sensing device and the transmitter read on Item 16, 40, 82, 86, 24, 42 Fig. 9 & Col. 5, Line 50 – Col. 6, Line 5, (he sounding of a local alarm 44 can unduly excite a young child or others in the child's room. In addition, the conductor 40 is coupled through a resistor 84 to the conductor 42. The circuit of FIG. 9 also includes an encoder/transmitter 86 coupled between the cathode of the thyristor 82 and the negative terminal of the battery 24. With this circuit, upon the presence of an extremely small amount of urine or other liquid between the electrodes 14, 16, the thyristor 82 conducts and allows current to flow to the buzzer 44 (if present) and through transmitter 86. By using a thyristor, the amount of current delivered to the transmitter is not dependent upon the amount of current that flows between the electrodes 14, 16 once a threshold is reached. Therefore, a strong signal is automatically produced almost immediately when liquid is present between the electrodes 14, 16).
b.	wherein the charging system is configured to electrically connect with the transmitter via one or more electrical connections provided on the charger that mate with the one or more electrical connections provided on the transmitter read on Item 26, Fig. 3 and Item 16, 40, 82, 86, 24, 42 Fig. 9 and Col. 3, Line 59 – Col. 4, Line 8, (An indicator unit 20 is attached to pad 11 and emits a signal when pad 11 is moistened. In the embodiment shown in FIGS. 1-3, the indicator unit 20 includes a housing 22 which holds a rechargeable nickel cadmium battery 24 and associated electrical circuitry. A charging socket 26 extends through a side wall of container 22 and provides access for a conventional battery charger to recharge battery 24. Housing 22 is typically made liquid impermeable by being dipped in a liquid which adheres to the housing. One such material is a plastic dip from PDI Inc. of Blain, Minn. Plastic dipping of housing 22 facilitates sterilization of indicator unit 20 by submersion or washing. The indicator unit 20 is also thus compact, self-contained and portable).
Nielsen further teaches:
c.	charging system comprising a charger configured to charge a transmitter battery of a transmitter for transmitting data from a sensing device configured to be applied to a surface of an absorbent article, wherein the charging system is configured to receive a transmitter that is detachably attachable to the charging system read on Fig. 2A and ¶ 0161, (500 Monitor/alarm unit).
	Nielsen further teaches:
d.	a first light source, the charging system being configured to emit light with the first light source for indicating that the charging system is at least one of capable of charging a transmitter battery, whether the charging system is connected to power, whether a transmitter is attached, or whether the transmitter is charging read on ¶ 0009 & ¶ 0030, (the use of continuous sinusoidal AC signals for sensing also typically entails greater energy consumption than does the use of DC conductivity methods. In prior systems this has required either the recharging or replacement of batteries, and thus complicated or precluded the use of a permanently sealed monitor unit.  The moisture detector can provide a signal to a controller, which is capable of interrupting power to the electronic device. The signal from the moisture detector can be variable and contain profiles that indicate the degree (or extent) of wetness of (or within) the electronic device. This signal can be used to actuate a relay and provide a user a visual indication that the charging circuit has been “tripped” (interrupted) or, alternatively, is operational and charging or providing electrical power to the electronic device. Thus, an electronic device that may otherwise be damaged when it is connected to an electrical charging or power source is protected from electrical damage by this invention).

Allowable Subject Matter
7.	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.
Claim 28 is also objected to as being directly or indirectly dependent of claim 27.

Response to Arguments
8. 	Applicant's arguments with respect to claims 1-18, 21-28, 30 and 31 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689